Name: Commission Regulation (EEC) No 352/89 of 13 February 1989 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  economic policy;  foodstuff
 Date Published: nan

 14. 2. 89 Official Journal of the European Communities No L 42/7 COMMISSION REGULATION (EEC) No 352/89 of .13 February 1989 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs concentrated butter should be re-established in order in particular to reduce the difference between that period and that laid down for incorporation in the end products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Articles 6 (7) and 12 (3) thereof, Whereas Article 1 1 of Commission Regulation (EEC) No 570/88 (3) was last amended by Regulation (EEC) No 2951 /88 (4) to provide in particular that the manufacture of concentrated butter must take place within three months calculated from the closing date . for the submission of tenders ; whereas that amendment was introduced as a result of a situation featuring abnormally high demand for butter from public stocks and from the market ; whereas, in order to limit the quantities applied for, the Commission had to increase the minimum selling prices, to reduce the level of the aids and to shorten the periods laid down for the manufacture of the concen ­ trated butter and for its incorporation in the end products ; whereas, as a result of those measures, the quantities applied for fell to normal levels having regard to the actual requirements of the industry concerned ; whereas, in view of this new situation, the period originally laid 4own for the processing of the butter into HAS ADOPTED THIS REGULATION : Article 1 The first indent of Article 11 of Regulation (EEC) No 570/88 is hereby replaced by the following : '  seven months for the manufacture of concentrated butter.' Article 2 This Regulation shall enter into force on the day of its publication in the Official -Journal of the European Communities. It shall apply to quantities awarded prior to the date of its entry into force in respect of which the three month period for the manufacture of concentrated butter has not yet expired at that date . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989. For the Commission Ray MAC SHARRY Member of the Commission ( !) OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 110, 29. 4. 1988, p. 27. 0 OJ No L 55, 1 . 3 . 1988, p . 31 . b) OJ No L 266, 27 . 9 . 1988, p. 28 .